Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 9, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Futaki et al. (US 2019/0058997 hereafter Futaki) in view of Faccin et al. (US 2017/0289019 hereafter Faccin). 
For claims 1, 9,  Futaki discloses a UE (1 Figure 1) generating an initial access point name (APN) (associated APN of source LTE system [0091]) using a gateway (NG and a second communication system (NG system [0003] 3, 5 Figure 1) in a case that the terminal (UE 1 Figure 1) is in a radio resource control (RRC) connection state ([0089] connected to LTE eNB in RRC Connected state) on a first communication system (LTE 2, 4, Figure 1) and is capable of using the second communication system (Figure 1 [0075] ability to connect to NG system); generating a second signaling APN (associated APN of NG system [0187]) related to the second communication system (NG System [0093])  with the gateway (5 Figure 3A); performing switching (Inter RAT handover [0088]) from the first communication system (LTE) to the second communication system (NG); transmitting a link start marker packet (311 Figure 3B Handover confirm for NR Figure 3B) to the gateway (NG Core 5 Figure 3B) based on the second signaling APN (associated APN of NG system [0187]) ; and transmitting and receiving data (complete Inter-RAT handover 314 Figure 3B) using the gateway (NG Core 5 Figure 3B) and the second communication system (NG system, 3, 5 Figure 1).

Futaki does not explicitly disclose components of the NG Core. However, Faccin in the same field of interworking legacy with next generation networks discloses, 

	generating an initial access point name (APN) (legacy APN  [0102]) using a gateway (eMME 220 Figure 2) and a second communication system (232 Figure 2) in a case that the terminal is in a radio resource control (RRC) connection state ([0120] UE connected) on a first communication system (legacy cell [0120]) and is capable of using the second communication system ([0118] UE 202 capable of connecting to both next ; generating a second signaling APN ([0102] specific APN) related to the second communication system with the gateway (eMME 220 maps a specific APN); performing switching from the first communication system to the second communication system ([0090] handover from legacy AN 204 to next generation AN 206); 
It would have been obvious to one of ordinary skill in the art to have an eMME in a Next Generation Core as taught by Faccin to enable legacy radio access technologies to interwork with next generation core networks [0002].

For claims 5, 13, generating an initial access point name (APN) (associated APN of source LTE system [0091]) using a terminal (UE 1 Figure 1) and a second communication system (NG system [0003] 3, 5 Figure 1); generating a second signaling APN (associated APN of NG system [0187]) related to the second communication system (NG System [0093])  with the gateway (5 Figure 3A); performing switching (Inter RAT handover [0088]) from the first communication system (LTE) to the second communication system (NG); receiving a link start marker packet (311 Figure 3B Handover confirm for NR Figure 3B) to the gateway (NG Core 5 Figure 3B) based on the second signaling APN (associated APN of NG system [0187]) ; and transmitting and receiving data (complete Inter-RAT handover 314 Figure 3B) using the terminal (UE) and the second communication system (NG system, 3, 5 Figure 1) wherein the initial APN (associated APN [0091]) is generated in a case that the terminal is in a radio resource control (RRC) connection state ([0120 Faccin] UE connected) on the first communication system and is capable of using the second communication system ([0118 Faccin] capable of connecting to both next generation and legacy).

Claims 2-4, 6-7, 10-12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Futaki in view of Faccin and further in view of Anchan et al. (US 2014/0064209 hereafter Anchan).

For claims 2, 10, neither Futaki nor Faccin discloses a keep alive packet, however, Anchan in same field of managing bearers discloses generating an initial access point name (APN) (PDP context 852 Figure 8) using a terminal (UE 800 Figure 8); generating a second signaling APN (supplementary APN [0085]) receiving a keep alive packet from the gateway ([0087] various signaling messages with core network) based on a first signaling APN related to the first communication system (based on dedicated bearers [0086]).
It would have been obvious to one of ordinary skill in the art to send keep alive messages to hold a bearer in an active state [abstract].

For claim 6, 14, the rationale is similar to claims 2, 10. 

For claims 3,  11,  Futaki and Anchan discloses UE sending IP packets [0010 Futaki] wherein the link start marker packet includes at least one of an Internet protocol (IP) header (Figure 6 Anchan), a user datagram protocol (UDP) header, a control message type indicator, a fast fallback control flag, or APN information.
For claims 7, 15 the rationale is similar to claims 3, 11.

For claims 4, 8, 12, 15,  Anchan discloses  wherein the keep alive packet (ICMP Packet Figure 6) includes at least one of an IP header (Figure 6), a UDP header, or a control message type indicator, and the control message type indicator (642 Figure 6) can indicate the keep alive packet (ICMP Packet Figure 6).
For claims 8, 15, the rationale is similar to claims 4, 12.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Ma whose telephone number is (408)918-7571.  The examiner can normally be reached on Monday-Thursday 8AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery Rutkowski can be reached on (571) 270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/B.M./Examiner, Art Unit 2415               

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415